Citation Nr: 9918969	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  98-12 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an original rating evaluation greater than 30 
percent disabling for service-connected depression with 
psychotic features. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from February 1985 until November 
1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1996, from 
the Jackson, Mississippi, regional office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for depression and assigned a 10 percent 
disability evaluation effective from November 3, 1995.  

Although the veteran's representative presents argument on 
the issue of entitlement to a total disability rating based 
on individual unemployability due to service connected 
disabilities, this issue is not in appellate status.  A 
formal claim for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities was received in August 1998.  A rating decision 
in August 1998 denied entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities.  The veteran was notified of the 
decision by letter and in a supplemental statement of the 
case both issued on August 3l, 1998.  He was notified that he 
had to respond within 60 days to perfect his appeal on this 
issue.  The evidence of record does not show that the veteran 
did so.  After review of additional medical evidence, the RO 
issued a supplemental statement of the case on September 25, 
1998, again denying entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  No substantive appeal was received from the 
veteran and the Form 646, which in some cases may constitute 
a substantive appeal, filed by the representative was dated 
December 4, 1998, more than 60 days after the supplemental 
statement of the case. 



REMAND

As an initial matter, the Board addresses the question of its 
jurisdiction of the issue of entitlement to an original 
rating evaluation greater than 30 percent disabling for 
depression with psychotic features.  Our preliminary review 
of the claim raises the issue of the timeliness of the filing 
of the veteran's substantive appeal.  The claim arises from 
an April 9, 1996 rating decision.  The RO notified the 
veteran of the decision by letter dated April 10, 1996.  A 
notice of disagreement was received at the RO on May 13, 
1996, on the original 10 percent disability rating assigned 
for service connected depression.  The RO issued a statement 
of the case on May 17, 1996, addressing this issue.  The 
veteran's substantive appeal was received on May 14, 1997.  

The Board notes that a rating decision in April 1998 granted 
a 30 percent disability rating for depression with psychotic 
features effective from November 3, 1995.  In AB v. Brown, 6 
Vet. App. 35, 38 (1993), the United States Court of Appeals 
for Veterans Claims (prior to March 1, 1999, the United 
States Court of Veterans Appeals) held that when the veteran 
expresses general disagreement with the assignment of a 
particular rating and requests an increase, the RO and the 
Board are required to construe the appeal as an appeal for 
the maximum benefit allowable by law or regulation and thus 
to consider all potentially applicable disability ratings. 

The regulations set forth the following requirements for 
substantive appeals: 

An appeal consists of a timely filed Notice of 
Disagreement in writing and, after a statement 
of the case has been provided, a timely filed 
Substantive Appeal.  38 C.F.R. § 20.200 
(1998).  A substantive appeal consists of a 
properly completed VA Form 9, "Appeal to the 
Board of Veterans' Appeals," or 
correspondence containing the necessary 
information.  Proper completion and filing of 
a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal.  
38 C.F.R. § 20.202 (1998).

Except in the case of simultaneously contested 
claims, a Substantive Appeal must be filed 
within 60 days from the date that the agency 
of original jurisdiction mails the Statement 
of the Case to the appellant, or within the 
remainder of the 1-year period from the date 
of the mailing of the notification of the 
determination being appealed, whichever period 
ends later.  The date of the mailing of the 
Statement of the Case will be presumed to be 
the same as the date of the Statement of the 
Case and the date of mailing the letter of 
notification of the determination will be 
presumed to be the same as the date of that 
letter for purposes of determining whether 
appeal has been timely filed.  38 C.F.R. § 
20.302 (1998).

It appears that the substantive appeal was not timely filed 
as the appellant's substantive appeal was not filed within 
one year after the date on which notice of the RO decision 
was mailed, the later ending period.  See 38 C.F.R. §§  
20.302, 20.305(1998).  Therefore, the Board does not have 
jurisdiction to consider the merits of the appeal.  A 
determination of the timeliness of a substantive appeal is 
itself an appealable issue, as to which a claimant is 
entitled to file an NOD and as to which he or she must then 
receive an SOC.  See 38 C.F.R. §§ 19.34, 20.101(c); see also 
38 U.S.C.A. §§ 7104(a), 7105.  See March v. West, 11 Vet. 
App. 468 (1998).  The RO did not dispute the validity of the 
substantive appeal and therefore the issue of timeliness of 
the substantive appeal on entitlement to a greater initial 
rating evaluation is remanded to the RO for a determination.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The appellant should be notified that 
he may submit additional evidence and 
argument on the question at issue.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

2.  The RO should address whether the 
substantive appeal received on May 14, 
1997, on the issue of entitlement to a 
greater initial disability rating for 
depression was timely filed.  


Thereafter, the case should be returned to the Board, if in 
order.  No opinion, either legal or factual, is intimated as 
to the merits of the appellant's claim by this REMAND.  He is 
not required to undertake any additional action until he 
receives further notification from VA.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



